2PROB 22                                                                                                            DOCKET NUMBER (Tran. Court)
 (Rev. 2/88)
                                                                                                                 3:16CR00072-01
                            TRANSFER OF JURISDICTION                                                                DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                          DISTRICT                               DIVISION

Ashton L. Howard                                                             WD/LA                              Monroe

                                                                             NAME OF SENTENCING JUDGE

                                                                             Robert G. James
                                                                             DATES OF PROBATION/       FROM                      TO
                                                                             SUPERVISED RELEASE
                                                                                                          05/19/2017                  05/18/2020

OFFENSE
18 U.S.C. §922(j): Possession of Stolen Firearms




PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE             Western                     DISTRICT OF   Louisiana


        IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
   or supervised releasee named above be transferred with the records of this Court to the United States
   District Court for the Eastern District of Wisconsin                          upon that Court’s order
   of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
   supervised release may be changed by the District Court to which this transfer iiss made without furthe
                                                                                       made         further
   inquiry of this court.*


                                 2FWREHU
                                         Date                                                   Un
                                                                                                U
                                                                                                United
                                                                                                  nited States District Judge
                                                                                                                           gee

*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE             Eastern                     DISTRICT OF   Wisconsin


         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
   releasee be accepted and assumed by this Court from and after the entry of this order.




                Effective Date                                                       United States District Judge



                       Case 2:19-cr-00203-PP Filed 11/14/19 Page 1 of 1 Document 1
